DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34-42 and 44-54 are pending in the application.
Applicant’s amendment to the claims, filed on October 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on October 15, 2021 in response to the final rejection mailed on April 16, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 47-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
. 
  
Claim Objections
The objections to claims 34 and 37-39 because of various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 103
Claims 34-39, 42, 44-46, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2006/0035312 A1; cited on Form PTO-892 mailed on September 21, 2020; hereafter “Cheng”) in view of 
Gerber et al. (J. Appl. Microbiol. 119:1-10, 2015; cited on Form PTO-892 mailed on September 21, 2020; hereafter “Gerber”) and 
Misawa et al. (J. Bacteriol. 172:6704-6712, 1990; cited on Form PTO-892 mailed on September 21, 2020; hereafter “Misawa”), and as evidenced by 
GenBank Accession Number M87280 (April 2001, 6 pages; cited on Form PTO-892 cited on September 21, 2020; hereafter “GenBank M87280”) and 
GenBank Accession Number Y15112 (September 1999, 4 pages; cited on Form PTO-892 mailed on September 21, 2020; hereafter “GenBank Y15112”). 
As amended, the claims are drawn to a recombinant thermophilic Deinococcus bacterium comprising a heterologous nucleic acid sequence encoding a polypeptide exhibiting lycopene cyclase activity and producing beta-carotene when cultured at a temperature greater than 40oC, wherein the amino acid sequence of the polypeptide 
Regarding claims 34, 37, 44, 45, 53, and 54, the reference of Cheng discloses recombinant expression of carotenoid biosynthetic pathway genes in a heterologous microbial host cell including the bacterium Deinococcus for the production of hydroxylated carotenoids including zeaxanthin and astaxanthin (paragraphs [0175] and [0178]; Figure 1). Cheng discloses expression of a gene encoding lycopene cyclase (CrtY), which converts lycopene to beta-carotene (paragraphs [0103], [0108], and [0231]). 
Regarding the interpretation of “precursor” in claim 44, the specification discloses that the “precursor” of astaxanthin includes beta-carotene, canthaxantin, and zeaxanthin (specification at p. 42, lines 9-12). However, given a broadest reasonable interpretation, the recited “precursor” is interpreted as broadly encompassing any metabolite in an astaxanthin metabolic pathway.  
Regarding claims 35 and 45, Cheng discloses expression of a gene encoding beta-carotene hydroxylase (CrtZ), which converts beta-carotene to zeaxanthin (paragraphs [0103], [0111], and [0231]).
Regarding claims 36, 44, and 46, Cheng discloses expression of a gene encoding beta-carotene ketolase (CrtW), which converts beta-carotene to canthaxanthin, and canthaxanthin can be converted to astaxanthin by CrtZ (paragraphs [0103], [0112], and [0232]). 
Regarding claim 38, Cheng discloses the crtZ gene of Pantoea agglomerans as disclosed by GenBank Accession Number M87280 (p. 20, Table 2, column 2), which, as 
Regarding claim 39, Cheng discloses the crtW gene of Paracoccus marcusii as disclosed by GenBank Accession Number Y15112 (p. 20, Table 2, column 2), which, as shown by the evidentiary reference of GenBank Y15112, encodes an amino acid sequence that has 99% sequence identity to SEQ ID NO: 31 of this application. In the interest of clarity, it is noted that while the rejection is directed in-part to the non-elected species of SEQ ID NO: 31, this species has yet to be searched and examined as the cited prior art was identified during a search of the elected species of SEQ ID NO: 47. 
Regarding claim 42, Cheng discloses expression of a gene encoding farnesyl diphosphate synthase (IspA) (paragraphs [0102], [0112], and [0232]). 
The differences between Cheng and the claimed invention are: 
1) Cheng does not disclose a thermophilic Deinococcus as recited in claims 34, 53, and 54, and Deinococcus being cultured at a temperature greater than 40oC or at a temperature between 42 and 48oC as recited in claims 34 and 44-46; and 
2) Cheng does not disclose a lycopene cyclase as recited in claims 34 and 37. 
Regarding difference 1), the reference of Gerber teaches that Deinococcus species are an attractive alternative to E. coli for use in industrial biotechnology (p. 1, Summary), specifically noting the well-studied species of Deinococcus geothermalis (p. 2, column 1, top). Gerber teaches that the well-known robustness of this bacterium and its physiological specificities make it an attractive chassis for biotechnological applications (p. 1, column 2). Gerber discloses that species of Deinococcus grow at temperatures ranging from 4 to 55oC (p. 1, column 1, bottom). Gerber cites to the Deinococcus geothermalis as being a thermophile.
Regarding difference 2), the reference of Misawa teaches the Erwinia uredovora carotenoid pathway biosynthesis genes and their heterologous expression in E. coli (p. 6704, Abstract), which resulted in the production of carotenoids (Table 1). Specifically, Misawa teaches the crtY gene encoding lycopene cyclase, which converts lycopene to beta-carotene (Figures 1, 2, and 4; p. 4, column 2, top). The amino acid sequence of Misawa’s CrtY polypeptide is identical to SEQ ID NO: 1 of this application. In the interest of clarity, it is noted that while the rejection is directed in-part to the non-elected species of SEQ ID NO: 1, this species has yet to be searched and examined as the cited prior art was identified during a search of the elected species of SEQ ID NO: 87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng, Gerber, and Misawa to use Deinococcus geothermalis for Cheng’s microbial host cell. One would have been motivated to and would have had a reasonable expectation of success to do this because Cheng discloses Deinococcus as the microbial host cell and Gerber discloses the use of Deinococcus species for biotechnology applications, particularly the well-studied species of Deinococcus geothermalis. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng, Gerber, and Misawa to use the Erwinia uredovora crtY gene for Cheng’s Deinococcus host cell. One would have been motivated to and would have had a reasonable expectation of success to do this because Misawa taught heterologous expression of the Erwinia uredovora crtY gene in an E. coli host cell, which resulted in the production of beta-carotene. 
Regarding the limitations “producing beta-carotene when cultured at a temperature greater than 40°C”, “produces astaxanthin, or a precursor thereof, when cultured at a temperature between 42 and 48°C”, “produces zeaxanthin when cultured at a temperature between 42 and 48°C”, and “produces canthaxanthin when cultured at a temperature between 42 and 48°C” in claims 34, 44, 45, and 46, respectively, the noted limitations are each interpreted as a conditional property or function of the claimed recombinant thermophilic Deinococcus bacterium when cultured at the recited temperature. According to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. As described above, since Cheng’s microbial host cell modified to use D. geothermalis and an E. uredovora crtY gene is substantially identical to that of the claims, it is presumed that Cheng’s microbial host cell modified to use D. geothermalis and an E. uredovora crtY gene produces beta-carotene when cultured at a temperature greater than 40°C and produces astaxanthin, or a precursor thereof, zeaxanthin, and canthaxanthin when cultured at a temperature between 42 and 48°C.
Therefore, the recombinant thermophilic Deinococcus bacterium of claims 34-39, 42, 44-46, 53, and 54 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

s 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (supra) in view of Gerber (supra) and Misawa (supra) and as evidenced by GenBank M87280 (supra) and GenBank Y15112 (supra) as applied to claims 34-39, 42, 44-46, 53, and 54 above, and further in view of Tian et al. (Trends Microbiol. 18:512-520, 2010; cited on the IDS filed on December 7, 2018; hereafter “Tian”). 
The relevant teachings of Cheng, Gerber, and Misawa and evidentiary references GenBank M87280 and GenBank Y15112 as applied to claims 34-39, 42, 44-46, 53, and 54 are set forth above. 
Regarding claims 40 and 41, the reference of Cheng further discloses that competing pathways may be eliminated by gene disruption (paragraph [0182]). 
The difference between the combination of Cheng, Gerber, and Misawa is that the combination of cited prior art does not teach or suggest inactivation of a gene as recited in claims 40 and 41.  
The reference of Tian teaches that the carotenoid deinoxanthin is specific to Deinococcus and is the major carotenoid in Deinococcus radiodurans (p. 513, column 1). Tian teaches that deinoxanthin is distinct from the hydroxylated carotenoids including zeaxanthin and canthaxanthin (p. 513, column 1). Tian teaches the deinoxanthin biosynthetic pathway in Deinococcus radiodurans, which includes CrtD, CruF, and CrtO (Figure 2) and discloses the corresponding homologs in Deinococcus geothermalis (Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng, Gerber, Misawa, and Tian to further modify Cheng to delete crtD, cruF, and crtO genes in the microbial Deinococcus as the microbial host cell and further taught eliminating competing pathways by gene deletion, and Tian taught the major carotenoid pathway in Deinococcus, which uses and would compete for intermediates in Cheng’s hydroxylated carotenoid pathway. Therefore, the recombinant thermophilic Deinococcus bacterium of claims 40 and 41 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that although the claims do not require a step of culturing the recombinant thermophilic Deinococcus bacterium at a temperature greater than 40°C, the claims do require that this recombinant bacterium produces beta-carotene when cultured at a temperature greater than 40°C. Thus, according to the applicant, this claim feature must be taken into account to assess the patentability of the claimed recombinant.
The applicant argues the ability of the claimed recombinant thermophilic Deinococcus bacterium to produce beta-carotene when cultured at a temperature greater than 40°C relies in-part on the capacity of the lycopene cyclase to be efficiently expressed in a thermophilic Deinococcus bacterium and to retain enzymatic activity at a temperature greater than 40°C in said thermophilic host. The applicant takes issue with the examiner’s position that since E. uredovora is a mesophile and mesophiles grow at temperatures up to 45oC, one would have reasonably expected that lycopene cyclase from E. uredovora, when expressed in a thermophilic Deinococcus bacterium, would oC. The applicant argues that even if mesophilic bacteria grow at temperatures of 45°C, their optimum growth temperature is in the range of 30-39°C, and even if a bacterium is able to grow at a temperature higher than its optimal temperature, this does not mean that said bacterium is able to carry out all metabolic/enzymatic reactions at said temperature, in particular because some enzymes may be more sensitive than others to temperature variations.
The applicant further argues that Examples 2 and 6 of the present application demonstrate that mesophilic lycopene cyclases of SEQ ID NO: 1, 7, 9, 75, 77, 79, 81, 83, 85 or 87 are able to be efficiently expressed in D. geothermalis and are able to produce beta-carotene when this recombinant is cultured at 45°C or 48°C. The applicant argues that based on general knowledge and the cited prior art, one would not have been motivated to introduce mesophilic enzymes into a thermophilic bacterium in order to produce beta-carotene. The applicant argues that the expressed enzymes exhibit the two features of being efficiently expressed in a thermophilic Deinococcus bacterium and (ii) being able to produce beta-carotene when cultured at 45°C or 48°C. However, these features are not shared by all lycopene cyclases, whether they originate from thermophilic or mesophilic organisms, a recombinant thermophilic Deinococcus bacterium comprising a heterologous nucleic acid sequence encoding the lycopene cyclase from Fulvimarina pelagi, a mesophilic bacterium, or comprising a heterologous nucleic acid sequence encoding the lycopene cyclase from Schleiferia thermophila, a thermophilic bacterium, fails to produce beta-carotene. The applicant argues that one would not have had a reasonable expectation, based on the state of the art and the Deinococcus bacterium, and would be able to produce beta-carotene at a temperature greater than 40°C. 
Regarding the rejection of claims 40 and 41, the applicant argues that Tian fails to remedy the alleged defects of the combination of Cheng, Gerber, and Misawa. 
The applicant’s argument is not found persuasive. Initially, it is noted that the applicant’s argument implies that the examiner has failed to consider the claim 34 limitation of “producing beta-carotene when cultured at a temperature greater than 40°C”. However, contrary to the applicant’s position, the examiner has fully considered the claim 34 limitation of “producing beta-carotene when cultured at a temperature greater than 40°C”.
Regarding the applicant’s asserted feature of the lycopene cyclase being “efficiently” expressed, given the combined teachings of the prior art, e.g., Cheng’s disclosures of Deinococcus as the microbial host cell and methods for genetic modification of a microbial host cell, and Gerber’s teachings regarding the use of D. geothermalis for biotechnology applications and methods for genetic modification of D. geothermalis, one would have been motivated to and would have had at least a reasonable expectation of success to “efficiently” express the E. uredovora crtY gene of Misawa in D. geothermalis. 
Regarding the applicant’s asserted feature of the lycopene cyclase being able to produce beta-carotene when cultured at a temperature greater than 40oC, as noted in the previous Office action, the claims are directed to a product – not a method – and do not require a step of culturing the recombinant thermophilic Deinococcus bacterium at Deinococcus bacterium when cultured at the recited temperature. According to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. As described above, since Cheng’s microbial host cell modified to use D. geothermalis and an E. uredovora crtY gene is substantially identical to that of the claims, it is presumed that Cheng’s microbial host cell modified to use D. geothermalis and an E. uredovora crtY gene produces beta-carotene when cultured at a temperature greater than 40°C.
Moreover, as described in the previous Office action, it was well-known in the prior art that mesophiles grow at temperatures up to 45oC (see, e.g., Schiraldi et al. (2014) Mesophilic Organisms. In: Drioli E., Giorno L. (eds) Encyclopedia of Membranes. Springer, Berlin, Heidelberg, 2 pages; particularly p. 1, column 1, top; cited on Form PTO-892 mailed on April 16, 2021) and thus one of ordinary skill in the art would have reasonably expected Cheng’s microbial host cell modified to use D. geothermalis and an E. uredovora crtY gene to produce beta-carotene when cultured at a temperature greater than 40°C. There is no convincing objective evidence to the contrary. 
Although the applicant alleges that not all lycopene cyclases are efficiently expressed in a thermophilic Deinococcus bacterium and are able to produce beta-
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Status of the claims:
Claims 34-42 and 44-54 are pending.
Claims 47-52 are withdrawn from consideration.
Claims 34-42, 44-46, 53, and 54 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656